12/08/2022



                                                                                   Case Number: DA 22-0362



           IN THE SUPREME COURT OF THE STATE OF MONTANA

                       Supreme Court Cause No. DA 22-0362


  CHRISTINA SCHMID and JENNIFER
  POWERS,

                        Plaintiffs/Appellants,     GRANT OF ADDITIONAL
                                                   EXTENSION OF TIME TO
            -vs-                                  FILE APPELLEES’ ANSWER
                                                           BRIEF
  JAE NOTTI, SUSIE NOTTI, and ET
  CATTLE COMPANY, LLC,

                       Defendants/Appellees.

         Pursuant to Jae Notti’s, Susie Notti’s, and ET Cattle Company, LLC’s Motion

and Montana Rule of Appellate Procedure 26, for good cause appearing and noting

that Appellant does not object, Appellees are granted an extension until December

16, 2022 to file their Answer Brief.

         DATED this ____ day of December, 2022.




                                        _____________________________




4812-6457-6739, v. 1



                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December 8 2022